UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6025


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH ROGER PEARSON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:08-cr-00818-HMH-1)


Submitted:   February 28, 2011            Decided:   March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Roger Pearson, Appellant Pro Se. William Jacob Watkins,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph      Roger        Pearson          appeals      the    district       court’s

order     denying          his         motion          for      resentencing          under       the

Fair Sentencing         Act       of    2010,      Pub.      L.     No.    111-220,       124   Stat.

2372.    We have reviewed the record and find no reversible error.

The Fair Sentencing Act, which increased the amounts of cocaine

base that trigger the statutory minimum sentences at 21 U.S.C.A.

§ 841(b) (West 2006 & Supp. 2010), is not retroactive and is

therefore inapplicable to Pearson’s sentence.                                See United States

v.   Diaz,      627     F.3d       930,      931       (2d    Cir.    2010)       (per     curiam);

United States v. Brewer, 624 F.3d 900, 909 n.7 (8th Cir. 2010);

United    States      v.     Bell,          624    F.3d      803,    814     (7th    Cir.       2010);

United States v. Gomes, 621 F.3d 1343, 1346 (11th Cir. 2010)

(per    curiam);      United        States        v.     Carradine,         621   F.3d     575,    580

(6th Cir. 2010).

               Accordingly,            we    affirm       the     district        court’s       order.

United     States       v.       Pearson,          No.       7:08-cr-00818-HMH-1            (D.S.C.

Dec. 23,     2010).          We    dispense         with      oral    argument       because      the

facts    and    legal      contentions             are    adequately         presented      in    the

materials      before        the       court      and     argument        would     not    aid    the

decisional process.

                                                                                           AFFIRMED




                                                    2